Exhibit 10.21

FORM OF STANCORP FINANCIAL GROUP, INC.

LONG-TERM INCENTIVE AWARD AGREEMENT

(             Performance Period)

This Long-Term Incentive Award Agreement (this “Agreement”) is made effective as
of              between StanCorp Financial Group, Inc., an Oregon corporation
(the “Company”) and              (the “Employee”).

On             , the Organization and Compensation Committee (the “Committee”)
of the Company’s Board of Directors (the “Board”) gave final approval for a
performance-based award to the Employee pursuant to Section 8 of the Company’s
2002 Stock Incentive Plan (the “Plan”). Compensation paid pursuant to the award
is intended to qualify as performance-based compensation under Section 162(m) of
the Internal Revenue Code of 1986 (the “Code”). Employee desires to accept the
award subject to the terms and conditions of this Agreement.

In consideration of the agreements set forth below, the Company and the Employee
agree as follows:

1. Award. Subject to the terms and conditions of this Agreement, the Company
shall issue to the Employee the number of shares of common stock (“Common
Stock”) of the Company (“Performance Shares”) determined under this Agreement
based on (a) the Company’s performance during the three-year period from
             to              (the “Performance Period”) as described in
Section 2, and (b) Employee’s continued employment until the vesting date as
described in Section 3. Recipient’s “Maximum Share Amount” for purposes of this
Agreement is              shares.

2. Performance Conditions.

2.1 Subject to Section 3 and Section 4, the number of Performance Shares to be
issued to the Employee shall be determined by multiplying the Maximum Share
Amount by the Payout Factor determined under the following formula:

Payout Factor = (25% * TSR PF) + (25% * ROE PF) + (50% * Premium Growth PF)

where the “TSR PF,” the “ROE PF” and the “Premium Growth PF” are determined
under the following table based on the Company’s Comparative TSR, Average ROE
and Comparative Premium Growth, respectively (each as defined below), for the
Performance Period.

 

Comparative TSR

    TSR PF     Average ROE     ROE PF     Comparative
Premium Growth     Premium
Growth PF               or less      0 %                % or less      0 %   
            % or less      0 %               %    70 %                 %    70
%                 %    70 %              % or more      100 %   
            % or more      100 %                % or more      100 % 



--------------------------------------------------------------------------------

If the Comparative TSR for the Performance Period is between any two data points
set forth in the first column of the above table, the TSR PF shall be determined
by interpolation between the corresponding data points in the second column of
the table. If the Average ROE for the Performance Period is between any two data
points set forth in the third column of the above table, the ROE PF shall be
determined by interpolation between the corresponding data points in the fourth
column of the table. If the Comparative Premium Growth for the Performance
Period is between any two data points set forth in the fifth column of the above
table, the Premium Growth PF shall be determined by interpolation between the
corresponding data points in the sixth column of the table.

2.2 The Company’s “Comparative TSR” for the Performance Period shall be equal to
the Company TSR minus the S&P 500 TSR. The “Company TSR” shall be calculated by
(a) assuming that $100 is invested in the Common Stock at a price equal to the
closing market price of the stock on the last trading day of             ,
(b) assuming that for each dividend paid on the Common Stock during the
Performance Period, the amount equal to the dividend paid on the assumed number
of shares held is reinvested in additional shares at a price equal to the
closing market price of the stock on the ex-dividend date for the dividend, and
(c) determining the final dollar value of the total assumed number of shares
based on the closing market price of the Common Stock on the last trading day of
            . The “Company TSR” shall then equal the amount determined by
subtracting $100 from the foregoing final dollar value, dividing the result by
100 and expressing the resulting fraction as a percentage. The “S&P 500 TSR”
shall be calculated by dividing the reported closing value of the S&P 500 Total
Return Index on the last trading day of              by the reported closing
value of the S&P 500 Total Return Index on the last trading day of             ,
subtracting one from the result and then expressing the resulting fraction as a
percentage.

2.3 The Company’s “Average ROE” for the Performance Period shall be equal to the
average of the Adjusted ROE determined for each of the three years of the
Performance Period. “Adjusted ROE” for any year shall mean the Company’s net
income return on average equity (excluding after-tax net capital gains (losses)
and accumulated other comprehensive income (loss)) as publicly reported by the
Company and calculated as follows. Adjusted ROE for any year shall be calculated
by dividing the Company’s Adjusted Net Income for the year by the Company’s
Average Equity for the year. “Adjusted Net Income” for any year shall mean the
amount calculated by subtracting the Company’s After-Tax Net Capital Gains
(Losses) for the year from the Company’s net income for the year. “After-Tax Net
Capital Gains (Losses)” for any year shall mean the amount calculated by
subtracting from the Company’s net capital gains (losses) for the year (a) the
total federal and state income taxes payable by the Company and its subsidiaries
with respect to any such net capital gains and (b) the total reduction
(expressed as a negative number) in federal and state income taxes payable by
the Company and its subsidiaries attributable to any such net capital losses.
For this purpose, the Company’s net income and net capital gains (losses) for
any year shall be those amounts as set forth in the audited consolidated
financial statements of the Company and its subsidiaries for the year. “Average
Equity” for any year shall mean the average of the Company’s Adjusted Equity as
of the last day of the year and the Company’s Adjusted Equity as of the last day
of the prior year. “Adjusted Equity” as of any date shall be calculated by
subtracting the Company’s accumulated other comprehensive income (loss) from the
Company’s total shareholders’ equity, in each case as set forth on the audited
consolidated balance sheet of the Company and its subsidiaries as of the
applicable date.

 

2



--------------------------------------------------------------------------------

2.4 The Company’s “Comparative Premium Growth” for the Performance Period shall
be equal to the Company Premium Growth minus the Peer Group Premium Growth.
“Company Premium Growth” shall be calculated by dividing the total             
premium revenues for the Company’s group life and AD&D, group long term
disability and group short term disability product lines by the total
             premium revenues for the same product lines (in each case as set
forth in the notes to audited consolidated financial statements of the Company
and its subsidiaries for the applicable year), subtracting one from the result
and then expressing the resulting fraction as a percentage. “Peer Group Premium
Growth” shall be calculated by determining for each of the companies listed in
the following table (the “Peer Group Companies”) the amount of             
revenues for the segment or product line(s) listed in the table and adding those
amounts together, and then dividing that total by the total             
revenues for the same segments or product line(s) of the Peer Group Companies,
subtracting one from the result and then expressing the resulting fraction as a
percentage. All revenue information for each Peer Group Company shall be
obtained from the financial or statistical supplement published by the company
for the last quarter of the applicable year.

 

Peer Group Company

  

Comparative Premium Revenue Line Item(s)

Aetna Inc.    Premiums of Group Insurance Segment Assurant, Inc.    Employee
Benefits Segment - Net earned premiums and other considerations of the Group
disability single premiums for closed blocks, All other group disability
premiums, and Group life product lines CIGNA Corporation    Disability and Life
Segment – Premiums and fees of the Life and Disability product lines Delphi
Financial Group, Inc.    Group Employee Benefit Products Segment – Premiums of
the Disability and Life product lines The Hartford Financial Services Group,
Inc.    Group Benefits Segment – Premiums of the Group Disability and Group Life
product lines Lincoln National Corporation    Group Protection Segment –
Insurance Premiums of the Life and Disability product lines MetLife, Inc.   
Insurance Products Segment – Premiums of the Group Life product line Principal
Financial Group, Inc.    Life and Health Insurance Segment – Specialty Benefits
Insurance subsegment – Premiums and Fees of the Group life and Group disability
product lines Prudential Financial, Inc.    Premiums and Policy charges and fee
income of Group Insurance Segment Unum Group    Unum US Segment – Premiums of
the Group Disability, Group Life and AD&D product lines

 

3



--------------------------------------------------------------------------------

If prior to the end of the Performance Period, any Peer Group Company ceases to
be a public reporting company for any reason, or if it ceases to report premium
revenues for the segment or product lines listed in the above table, then such
company shall not be considered a Peer Group Company and Peer Group Premium
Growth shall be calculated based on the remaining Peer Group Companies;
provided, however, that if a Peer Group Company, or a Peer Group Company’s
segment or product line(s) listed in the above table, is acquired by another
Peer Group Company during the Performance Period, then such Peer Group Company
shall continue to be considered a Peer Group Company for purposes of calculating
the total              revenues of the applicable segments or product line(s) of
the Peer Group Companies. In addition, if prior to the end of the Performance
Period, any Peer Group Company acquires (including an acquisition by
reinsurance) any of the companies listed in the following table, or the group
life and disability product lines of any of those companies, then such company
shall not be considered a Peer Group Company and Peer Group Premium Growth shall
be calculated based on the remaining Peer Group Companies.

 

Guardian Life of America

  Mutual of Omaha   Liberty Mutual

ING Employee Benefits

  AIG Benefit Solutions   New York Life

Minnesota Life

  WellPoint Life & Disability   Fort Dearborn Life

United Healthcare Specialty Benefits

  OneAmerica (AUL)   Liberty Life of Boston

2.5 If the Company implements a change in accounting principle during the
Performance Period, either as a result of the issuance of new accounting
standards or otherwise, and the effect of the accounting change was not
reflected in the Company’s business plan at the time of approval of this award,
then Average ROE shall be adjusted to eliminate the impact of the change in
accounting principle.

3. Employment Condition.

3.1 In order to receive the full number of Performance Shares determined under
Section 2, the Employee must not have a Termination of Employment (as defined
below) prior to the last day of the Performance Period (the “Vesting Date”).

3.2 If the Employee has a Termination of Employment prior to the Vesting Date as
a result of Total Disability, Death or Retirement as such terms are defined in
Sections 6.1-4(b), 6.1-4(c) and 6.1-4(f), respectively, of the Plan, the
Employee or beneficiary shall be entitled to receive an award payout following
the completion of the Performance Period as determined under this Agreement
based on a reduced Maximum Share Amount. The Maximum Share Amount following
Total Disability, Death or Retirement of the Employee shall be determined by
multiplying the Maximum Share Amount before such event by a fraction, the
numerator of which is the number of days in the period starting on the first day
of the Performance Period and ending on the date of the Employee’s Termination
of Employment and the denominator of which is the number of days in the
Performance Period.

3.3 If the Employee has a Termination of Employment prior to the Vesting Date,
other than by reason of Total Disability, Death or Retirement, the Employee
shall forfeit all rights to receive any Performance Shares.

 

4



--------------------------------------------------------------------------------

3.4 A “Termination of Employment” shall be deemed to occur on the date on which
the Employee ceases to be employed on a continuous full time basis by the
Company or a subsidiary of the Company for any reason or no reason, with or
without cause. The Employee shall not be treated as having a Termination of
Employment during the time the Employee is receiving long term disability
benefits provided by the Company or a subsidiary of the Company, unless the
Employee has received formal written notice of termination.

4. Certification and Payment. As soon as practicable following the release of
earnings by the Company and the Peer Group Companies for the last year of the
Performance Period, the Company shall calculate the Payout Factor and the
corresponding number of Performance Shares issuable to the Employee based on the
Payout Factor, and shall submit these calculations to the Committee.
Notwithstanding anything to the contrary in this Agreement, the Committee may,
in its sole discretion, reduce by up to 50% the calculated numbers of
Performance Shares to be issued based on circumstances relating to the
performance of the Company or the Employee. No later than the March 15
immediately following the Vesting Date the Committee shall certify in writing
(which may consist of approved minutes of a Committee meeting) the levels of
Comparative TSR, Average ROE and Comparative Premium Growth attained by the
Company for the Performance Period, and the number of Performance Shares
issuable to the Employee based on those performance levels. Subject to
applicable tax withholding, the number of Performance Shares so certified shall
be issued to the Employee as soon as practicable following such certification,
but no Performance Shares shall be issued prior to certification. No fractional
shares shall be issued and the number of Performance Shares deliverable shall be
rounded to the nearest whole share.

5. Tax Withholding. The Employee acknowledges that, on the date the Performance
Shares are issued to the Employee (the “Payment Date”), the Value (as defined
below) on that date of the Performance Shares will be treated as ordinary
compensation income for federal and state income and FICA tax purposes, and that
the Company will be required to withhold taxes on these income amounts. To
satisfy the required minimum withholding amount, the Company shall withhold the
number of Performance Shares having a Value equal to the minimum withholding
amount. For purposes of this Section 5, the “Value” of a Performance Share shall
be equal to the closing market price for Common Stock on the last trading day
preceding the Payment Date.

6. Change of Control.

6.1 Notwithstanding any other provision of this Agreement, if a Change of
Control (as defined below) occurs before the Vesting Date and the Employee has
not previously forfeited the Employee’s Performance Shares under Section 3, the
Company shall, within 5 business days thereafter and subject to applicable tax
withholding as provided for in Section 5, issue to the Employee a number of
Performance Shares determined by multiplying 70% of the Maximum Share Amount by
a fraction, the numerator of which is the number of days in the period starting
on the first day of the Performance Period and ending on the date of the Change
in Control and the denominator of which is the number of days in the Performance
Period; provided, however, that if the Employee had a Termination of Employment
due to Total

 

5



--------------------------------------------------------------------------------

Disability, Death or Retirement prior to the date of the Change in Control, the
number of Performance Shares to be issued shall be equal to 70% of the Maximum
Share Amount (as previously adjusted under Section 3.2). Amounts delivered or
paid under this Section 6 shall be in satisfaction of any and all obligations of
the Company to issue Performance Shares under this Agreement.

6.2 For purposes of this Agreement, a Change of Control shall have occurred if:

(a) Any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 30% or more of the combined voting power
of the Company’s then outstanding securities;

(b) The shareholders of the Company approve a merger or other consolidation of
the Company with any other company, other than (i) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) 51% or more of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
acquires more than 30% of the combined voting power of the Company’s then
outstanding securities;

(c) The shareholders of the Company approve an agreement for the sale or
disposition by the Company of all or substantially all of its assets;

(d) A tender or exchange offer is made for Common Stock (or securities
convertible into Common Stock) and such offer results in a portion of those
securities being purchased and the offeror after the consummation of the offer
is the beneficial owner (as determined pursuant to Section 13(d) of the Exchange
Act), directly or indirectly, of securities representing at least 30% of the
voting power of outstanding securities of the Company;

(e) During any period of twelve months or less, individuals who at the beginning
of such period constituted a majority of the Board cease for any reason to
constitute a majority of the Board unless the nomination or election of such new
directors was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period; or

(f) Any other event or combination of events occurs which the Board, acting in
its sole discretion, determines to be a “Change of Control” for purposes of this
Agreement.

 

6



--------------------------------------------------------------------------------

7. Mergers, Consolidations or Changes in Capital Structure. If, after the date
of this Agreement, the outstanding Common Stock is increased or decreased or
changed into or exchanged for a different number or kind of shares or other
securities of the Company or of another corporation by reason of any
reorganization, merger, consolidation, plan of exchange, recapitalization,
reclassification, stock split, combination of shares or dividend payable in
shares, or in the event of any consolidation, merger or plan of exchange
involving the Company pursuant to which the Common Stock is converted into cash,
securities or other consideration, then appropriate adjustment shall be made by
the Committee in the number and kind of shares subject to this Agreement so that
the Employee’s proportionate interest before and after the occurrence of the
event is maintained.

8. No Right to Employment. Nothing in this Agreement or the Plan shall
(i) confer upon the Employee any right to be continued in the employment of the
Employee’s employer or interfere in any way with the right of such employer to
terminate the Employee’s employment at any time, for any reason or no reason,
with or without cause, or to decrease the Employee’s compensation or benefits,
or (ii) confer upon the Employee any right to the continuation, extension,
renewal, or modification of any compensation, contract or arrangement with or by
the Company or any subsidiary of the Company.

9. Approval. The obligations of the Company under this Agreement and the Plan
are subject to the approval of state, federal or foreign authorities or agencies
with jurisdiction in the matter. The Company will use its reasonable best
efforts to take steps required by state, federal or foreign law or applicable
regulations, including rules and regulations of the Securities and Exchange
Commission and any stock exchange on which the Company’s shares may then be
listed, in connection with the grant evidenced by this Agreement. The foregoing
notwithstanding, the Company shall not be obligated to deliver the Performance
Shares if such delivery would violate or result in a violation of applicable
state or federal securities laws.

10. Miscellaneous.

10.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Oregon, without regard to the choice of law principles
applied in the courts of such state.

10.2 Severability. If any provision or provisions of this Agreement are found to
be unenforceable, the remaining provisions shall nevertheless be enforceable and
shall be construed as if the unenforceable provisions were deleted.

10.3 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
and contemporaneous oral or written agreements between the Company and the
Employee relating to the subject matter hereof.

10.4 Amendment. This Agreement may be amended or modified only by written
consent of the Company and the Employee.

 

7



--------------------------------------------------------------------------------

10.5 Assignment. The Employee may not assign this Agreement or any rights
hereunder to any other party or parties without the prior written consent of the
Company. This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

STANCORP FINANCIAL GROUP, INC.

By:

 

 

EMPLOYEE

 

 

8